Exhibit 10.2

 

AMENDMENT TO MANAGEMENT AGREEMENT

 

THIS AMENDMENT is made and entered as of this 25th day of October, 2005, by and
between Northern Lights Ethanol, LLC, a South Dakota limited liability company,
(the “Company”) and Broin Management, LLC, a Minnesota limited liability company
(“Broin Management”).

 


RECITALS


 

A.            Company and Broin Management entered into a Management Agreement
on April 20, 2005 (the “Management Agreement”).

 

B.            Company and Broin and Associates, Inc., a South Dakota
corporation, intend to enter into a Technology and Patent Rights License
Agreement dated the same as this Amendment (the “License Agreement”) pursuant to
which Broin and Associates, Inc., is agreeing to conduct certain research and
development activities and, subject to the terms of said License Agreement, make
such New Technology available to Company, on a case-by-case basis, by the
execution of additional Addendums to the License Agreement.

 

C.            As a precondition to entering into the License Agreement, Broin
and Associates, Inc., is requiring the Company to extend the term of the
Management Agreement by an additional five (5) years.

 

D.            Company is agreeable to extending the term of the existing
Management Agreement by an additional five (5) years, in accordance with the
provisions of this Amendment.

 

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Amendment, Company and Broin Management agree that the Management Agreement is
amended as follows:

 

Section 1. Definitions. Company and Broin Management agree that certain
definitions in Section 1 are added or modified as follows:

 

A.            Section 1.10A is created to read as follows:

 

Section 1.10A. “Existing Technology” means all of “Licensor’s Technology”
currently utilized in the production of the Licensed Products at the Ethanol
Plant using the cook/fermentation process described in the Original License
Agreement.

 

B.            Section 1.11 is revised to read as follows:

 

--------------------------------------------------------------------------------


 

Section 1.11 “License Agreement” means the Technology and Patent Rights License
Agreement dated October 25, 2005 executed by Broin and Associates, Inc., and
Company, as amended and/or replaced from time to time by Company and Broin and
Associates, Inc.

 

C.            Section 1.15 is revised to read as follows:

 

Section 1.15. “New Technology” means: (i) replacements, improvements,
enhancements or modifications to the Technology and Patent Rights, (ii) new
inventions and discoveries for the construction and operation of the Ethanol
Plant, the manufacture of the Licensed Products and/or use of the Licensed
Methods, and (iii) technology in research, development, or testing stage, and
technology to be researched, developed or tested by Licensor subsequent to the
date of the License Agreement, and (iv) any processes, systems, diagrams,
information, balances, blueprints, configurations, manuals, videotapes or any
other proprietary rights, patents, trademarks, copyrights, trade secrets,
formulas, research data, know-how, process control systems, software
certifications and specifications and other technology that is not part of the
Technology and Patent Rights.

 

D.            Section 1.16A is created to read as follows:

 

Section 1.16A. “Original License Agreement” means that certain Licensing
Agreement dated November 2, 2000, originally executed by Broin and
Associates, Inc., and Northern Growers Cooperative, which License Agreement has
subsequently been assigned to Company.

 

E.             Section 1.18 is revised to read as follows:

 

Section 1.18. “Technology” means: (i) all processes, systems, diagrams,
information, balances, blueprints, configurations, manuals, videotapes,
proprietary rights, patents, trademarks, copyrights, trade secrets, formulas,
research data, know-how, process control systems, software configurations and
specifications, and other technology required to operate the Ethanol Plant, to
manufacture the Licensed Products, and/or use the Licensed Methods, all as
identified in Exhibit A to the License Agreement, (ii) means all inventions and
discoveries covered by the claims in the Applications prior to the issuance of,
during the life of, and following the expiration of the Patents, (iii) the
Existing Technology, (iv) the Raw Starch Technology and Patent Rights, and
(v) any of the foregoing directed to the manufacture of the Licensed Products
and/or use of the Licensed Methods that Licensor may own or gain rights to
license during the term of this Agreement, but not including the New Technology
until so specified in an Addendum F. A new paragraph is created at the end of
Section 1 to read as follows:

 

2

--------------------------------------------------------------------------------


 

To the extent that capitalized terms are not otherwise defined in this Amendment
and/or the Agreement, said capitalized terms shall be as defined in the License
Agreement.

 

Section 2. Extension of Term. Company and Broin Management agree that
Section 11.2 of the Management Agreement is amended to read as follows:

 

Section 11.2. Term. This Agreement shall be for a term of ten (10) years
commencing July 1, 2005, and terminating June 30, 2015.

 

Section 3. Termination by Company for Cause. Company and Broin Management agree
that Section 11.3 of the Management Agreement is amended to read as follows:

 

Section 11.3. Termination by Company. Except as provided in Section 11.5,
Company may terminate this Agreement only for “cause.” “Cause” shall be defined
as (i) Broin Management’s fraud, embezzlement, or other illegal conduct,
(ii) the termination or expiration of the License Agreement for any reason other
than Company’s default or breach of the License Agreement, (iii) Broin
Management’s substandard performance as compared to other similarly-sized
ethanol plants in the region not managed by Broin Management with such
substandard performance lasting for a period of twelve (12) consecutive months,
and/or (iv) Broin Management’s breach of the terms and conditions of this
Agreement. In the event that Company terminates this Agreement for “cause” as
defined in subparagraph (i) and (ii) above, Company shall give Broin Management
written notice of termination, and in said event this Agreement shall terminate
upon Broin Management’s receipt of said notice. If Company terminates this
Agreement for “cause” as defined in subparagraph (iii) above, Company shall
first give Broin Management written notice that Broin Management’s performance
as compared to other similarly-sized ethanol plants in the region not managed by
Broin Management has been substandard for a period of twelve (12) consecutive
months, in which event Broin Management shall have one hundred and eighty (180)
days within which to correct its performance. In the event that Broin Management
fails to correct its performance within the one hundred and eighty (180) day
period, this Agreement shall terminate without further notice. If Company
terminates this Agreement for “cause” as defined in subparagraph (iv) above,
Company shall first give Broin Management written notice that Broin Management
has breached the terms and conditions of this Agreement, stating therein the
defaults occurring, in which event Broin Management shall have thirty (30) days
within which to correct its performance. In the event that Broin Management
fails to correct its performance within the thirty (30) day period, this
Agreement shall terminate without further notice.

 

Section 4. Balance of Agreement. Except as expressly modified herein, the
existing Management Agreement shall continue in full force and effect.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the authorized agents of the parties have executed this
Amendment as of the date listed above.

 

 

COMPANY:

BROIN MANAGEMENT, LLC

 

 

NORTHERN LIGHTS

 

ETHANOL, LLC

 

 

 

 

 

By:

/s/ Delton Strasser

 

By:

/s/ Jeff Lautt

 

Its:

Chairman

 

Its:

COO

 

 

4

--------------------------------------------------------------------------------